Case: 1:19-cv-00966-WHB Doc #: 30-4 Filed: 02/12/20 1 of 8. PageID #: 2243
                      Case: 1:19-cv-00966-WHB Doc #: 30-4 Filed: 02/12/20 2 of 8. PageID #: 2244
       nils site uses cookies to stofe information on your computer whlcti may track your Drowsing behavior on our site and provide you .vim ads or omer offers mat may be relevant to you
       Some are essential to make our site work, others help us improve the user experience Read our Privacy PoMcv to learn more. Further, effective 5/24Q018 due to GOPR. citizens of any
       GDPR applicable country are prohibited from using Bits site. Read our Terms of Service to learn more By using our site you understand and agree to these terms


           Ripolt Report Complainls Reviews Scams Lawsuits Frauds Reported File your review Consumers educaLng consumers                                                           REGISTER           LOGIN        S


              by consumers, for consumers...


              Sawn Report
              Den t let them pet sv/ay with it! S Let the truth be known1
                                                                                                                           ■ Review Latest Reports
                                                                                                                                                     FILE A REPORT ...it's Free!


                                                                                                                                  Company Name or Report #

                                                                                                                                                                    * Advanced Search
                                                                                                                                                                                                      SEARCH
                                                                                                                                                                                                ■ Browse Categories

             * Total Visits since 1997: 9,006,765,087             ■ Estimated Money Consumers Saved since 1997, $15,761,838,901.63                        ■ Reports filed. 2,249,253                   Of*
                            Programs &        H«ip &   Com,um*r          VwtaJ Business           legal          Consumers Say       in The         Ripoff Report             j Repair Your Reputation The Right Way
                            Services          FAQs     Resources        Directory                 Directory      Thunk You           Media          Investigates         LB

             ■ Home > Reports > Automotive > Aulomotive -• Us Lighting Group Uslg Inteilitronix Corp Paul Spivak > Us Lighting Group Uslg Intf



                   Report: #1424065                                                                                                                                                  ^9
                                                                                                                                                                                           RMfReoort
                                                                                                                                                                                               : ,
              Complaint Review: US Lighting Group USLG                                                                                                                                     Ron! Estate Deed Fraud on Rise
              - Inteilitronix Corp - Paul Spivak                                                                                                                                          Learn how to protect yourseif




                   Don’t let them                      ■ Submitted: Frl. January 19. 2018
                                                                                                                                                                                          ||T
              P^|
                  Get away with it!                    ■ Updated: Fri. January 19. 2018
                                                       ■ Reported By: Midwest Distributor — linn creek Missouri
                                                        United States

                                                       ■ US Lighting Group USLG - Inteilitronix Corp • Paul Spivak                                                                        California Real Estate Commisloncr

              Make sure they make                                                                                                                                                         tells you what you need to know.
                                                         Address 34099 Mellnz Pkwy
               the Ripoff Report!                        Eastiake, Ohio
                                                         United States
                     Related Reports                   ■ Phone: (216) 896 -7000
                                                       ■ Web: htto://uslinhtinnaroun conV
                                                       ■ Category: Automotive LEO flame llonihtilhs Order #35123
                     Faallakc Ohio                                                                                                                                       ween
                                                         Lighting Stores                                                                                                                                 • I*
             VVAHQQ Po-.ymhojts St
             Martin Pp.uerfrnntsP.iul
             Spivak SCAM Th s                                                                  Eattint*                                                                                . ..*s
              Ohio                                                                                                                                                                    l
              intcii-oeni Ethano< Systffni*;
                                                                                                                                                                         /-
                                                                                                    f
                                                                                                                                  ;-4-i

             Franchise Inveyiot Theft                                                   fc*v                                                                        .v
             Mavfeil V.il.TQ? Ohio
                                                                                                                                    A k. uohO*
                                                                                                                                          3                          %
                                                                                                                                                                                                CLICK HCBCf
                                                                                                                                              ri1
             Sptvak Jev.’clerr. AKA
                        Vi'Clr
                                                                         Wll u <N . »
                                                                                                          v
                                                                                                           -
             JinvAhy Repatf AKA G.rrv
                                                                                                                                                                              cz.-
             Spiv a k SnivAk lev/eipt!;
             lied ;mf1 Overcharoed nre
                                                        Go glc                                            j ©              L'jp      S2S te O-XO*
                                                                                                                                                                                ORisoR Report
             Ctcrrv Hi1! New-Jer^y/                                                                                                                                                  vended»
                                                                                                                                                                              businesses you can irusi1
             5c'?» Srrienvs - Itghl
             ThfMpy                 -
                                                       US Lighting Group USLG -
             lntcK?,cnt Tannsro System
             upoff Sc4d & Conttnuma to
                                                       Inteilitronix Corp - Paul Spivak Paul
                                                                                                                                                                                                  Victm of a Rip-off?
                i fT.>ncht»rr,L y.htc.h v:plA.?e       Spivak Chuck Petti Olga Smirnova
             Bu&tnes^ Opportuntity Fed £*                                                                                                                                                       Don't get mad
             St.ii> lawn Cicv^’and Ohm                 Bogus Warranty, Will not deliver on
             Sni?i Syxtcms 5o:t?i Ccn
             ?rt.st -Pronvites s?r.’ cet
                                                       New Orders, Theft of Downpayments
             evoduen he does not havt*                 Eastiake Ohio
                                        ,r
             cnorriff nut of th*-r mnney
             He ui?e5 Wefrimcd                          Author of original report: Correction for Clarity                                                     Addiction Destroys
             ^.mchi«te r^cruftntfi-nt •riicn to

             Cleveland Obk>                              ESP           I# like 0                 G»            V Tweet

             •»,tnt npivak ,>atit r.lraipif
                                                                                                                                                                                                          y-


Document title: Ripoff Report I US Lighting Group USLG • Inteilitronix Corp - Paul Spivak Complaint Review Eastiake. Ohio
Capture URL: https://www.ripoffreport.com/reports/us-lighting-groupius!g-intellitronix-corp-paul-spival</easllake-ohio/us-lighting-groiip-uslg-intellitronix-corp-paul-spivaki...
Capture timestamp (UTC): Thu. 07 Jun 2018 17:58:45 GMT                                                                                                                Page 1 of 7
                     Case: 1:19-cv-00966-WHB Doc #: 30-4 Filed: 02/12/20 3 of 8. PageID #: 2245
             ■ Total Visits since 1997: 9,006,765,087               ■ Estimated Money Consumers Saved since 1997 $15,761,838,901.68                                         ■ Reports filed. 2,249,253                 Of#
                           Pregram* A       H#!p A      Con* jm«r              VuntaJ Bu* n**t            legal              Consumer* Say           in The          RipofT Report           Repair Your Reputation The Right Way
                           Services         FAQs       Resources              Directory                   Directory          Thank You               Media           investigates      &

                      JT(                                     IEBIinirje-w.i
                                                                                                                                                                                                     « j                    - - * " '1
              mnriitcatmn loan i hrT.m
                                                                                                 Comment
              lease from Feb ?013 new
              vortt Mete Yortt

              Paul Bakgr' Inlynly Funding                            ^         Repair your reputation the right way
                                                                                                                                                                                     <!afT-8r^271-4401 for
              HOT PAY HIS REPS
                                                                     44                                                                                                               24/7 Treatment Help
              Farn^ngvi^e HewYcrk
                                                            Show customers why they should trust your busmess over your competitors
              St M.trl n ? Pr/.'icr
              Martin Po.veibo.tl Mixlel F-                                                                                                                                                   Assir.iws jr-.ivt rrt: yjr
                                                                                                                                                                                           arncr       (crtuunta rengue?
              1L Ohio
              f- ndur.ircft WOTnntv
                                                        Add Rebuttal to this Report                 (f)                      File New Reporl
              Scwces neviE'.v
              rntlm.im, Wjiiantv rlinnU

              v.ftcr rionq txntresi wlh                I placed an order with a $38,000 down
                                             ;r
                      !£i
              CTcvtOftf of e flendtffl vehid'e
                                                      payment in June of 2016. As of January         «— Is this
              prnier.tmn FrKhK.mo* ■;                 2018.1 have still not received a single
                                                                                                      Ripoff Report
              ■sat-sf.icticn ^vcBpttonai
                                                      light bulb from the order. I've also had to
                                                      replace the bulbs I sold prior to that order   About you?                                                                                             RMfReuort
             soccers demonytfJtes
                                                     with bulbs from another manufacturer                                                                                                                   INVESTIGATES
                      to y.ofld-cin>s
             curlomet service                         because USLG refuses to ship                    Ripoff Report                                                                                        Ro.il Estate Deed Fraud on Rise
             Comrvitmcrt to Rtpo**                    replacements depsite recalling every bulb                                                                                                            Laarn how to protect yourself
             Report Comer.itc Advocacy
             Bnsmers. Rcnv?<l-^iion .r.               l sold They've done this to every
                                                                                                     A   business' first
             Customer SatiMactinn                    distributor The president of the company        line of defense
             Program -t prcgrnm
                                                     lias no! returned a call in more than 6                                                                                                                       *
             bereft rq coosuroers
             ensuring them of corrpte’e
                                                                                                     on the Internet.                                                                                                        Ml]
                                                     monins. I visited the facility in May 2017
             nat.-iltcticn A c on Erie no:
             when Cctnq business                     in order to resolve the many issues I have                                                                                             tfiil
             •UPDATE Endutancr!                      with this manufacturer and despite me           If your business is

             Qeritn.ttion to customer
                                                     traveling 22 hours for the visit, the           willing to make a                                                           Q Steen Hep
                                                                                                                                                                                LU verified W
                           r.»tt ng new              onwner spent a massive 15 minutes                                                                                          Ou' ncMO* you can          Californio Real Estate Commistoner
             mdtr.liy standards for                                                                  commitment to
             cro^L.i".<,r -^tiTtrr.tjon
                                                     talking to me. They've refused to refund                                                                                                              tells you what you need to know.
             Endurance Vefitdc                       my down payment, refused to deliver on          customer satisfaction
             Prc-tect.on rccogniretj hv
             Ripoff Reood Verified™ as a
                                                     thier warranty, and refused to deliver new
                                                     product, i know from talking to ether
                                                     distributors that I'm not the only one. and
                                                                                                     Click here now.
                                                                                                                                                                             S!PQ!
                                                                                                                                                                             LEGAL                  fete's**
             S rrul.iteq Environment                                                                                                                                                                                    ■      «* m
             Concepts Inc - St?a                     on top of that USLG accepted hundreds of thousands of dollars from
             Capsule - GE Money LLva
             Spivak Al>n I icht t.tar.ilyn
                                                     diistributors In the last 18 months in orders and distributon rights
             BoHanUnc Ale c Grubchek
             Scc.rrmed cut of 5?7 ISO 00
             for unit that doesn t work
             pfcpetiy warranty mrarm                 Report Attachments:
             FlQIKl.l




                  bUitonal Commant*


             Pc ‘.cal 5 ens Must Go'


                                                       7r i        .tjs ?cs:id c* R               Of '5 2C1S 13 15 SM }-: is i ctrnar.tnt r«c:*: locaiei
                                                       h*re hegs- vaa-2 rzc"'t-cc-r ccn-. r^om                                .•roni'f-ccrp-p.su'-ip^jk. aas'ijVb-
                               54                      chip us-Eoht
                                                       post aj tmt meic*:«d s Atzcflt
                                                                                       ♦rcnnr.-crr-rau!-5r-v3k-;»’.'r-rcc, »<-c---:>c-c*ii:lci-tT3-1<?<0^5 7-*


                               J
                                                                                             t m» Arsen.*         f :r         eiyight             *:    p:s:
                                                            r.\r/Meur.i* • cr           :«;**: *; on the •.rrt c‘-,i3' Rp:“ R#::rj-»s 3-               v« ie«nH
                                                       to r.i r%:-yt ; nty not t« :cp.«d vntr;.: tn* vir.r.*n. cirvjircn :f RipoS Rtpcr: READ Rowan
             EDitorial Comment                         yajajjgj Stn! O'jr ccn!»rT
             ED My^zdson - Founder
             RipofT Report


                               Site County
                               Iowa
                                                       Click Here to read other Ripoff Reports on US Lighting Group
                               Pfosftcutrt             USLG - Intellitronix Corn - Paul Spivak
                               Sen Sm th
                          ~     Pay*
                                S750 000 to
                          J     setfe Ripo"

             il           W. Report 1933
                                Crv I fKlhts
             ijv/^uit Federal -11000
                                                         Search for additional reports
                                                         II you would like to see more Rip-otf Reports on this
             step* prcscctiiots abuse cf                 company/individual, search hero:
             r v .'^f aga r-sl ED
             MvTqedscn Fcx.rcei of Pipcft
             Reporl                                          US Lighting Group USLG - intellitronix Cog                                          Search




Document lille: Ripoff Report I US Lighting Group USLG • Intellitronix Corp • Paul Spivak Complaint Review Eastlake, Ohio
Capture URL: https://wvAV.ripoffreporLcom/reports/us-lighting-group-uslg-intellitronix-corp-paul-spivak/eastlake-ohio/us-lighting-group-uslg-intellitronix-corp-paul-spivak-...
Capture timestamp (UTC):Thu, 07 Jun 2018 17:58:45 GMT                                                                                                               Page 2 of 7
                     Case: 1:19-cv-00966-WHB Doc #: 30-4 Filed: 02/12/20 4 of 8. PageID #: 2246
            ■ Toial Visits since 1997: 9,006,765,087        ■ Estimated Money Consumers Saved since 1997 $15,761,838,901.68                     ■ Reports filed: 2,249,253               Of*
                           Program* &      H**o &   Consarntr                 Buvn«u      Logs)            Consumers Say    in The       Rtpof? Report           ^ Repair Your Reputation The Right Way
                           Services        FAQs     Resources       Directory             Directory        Thunk You        Media        Investigates        &
                               ctvl nohts              Search Tor additional reports
             lar.’Mni Fgdef.il Jucee                   If you would like to see more Rip-off Reports on this
                    ixos^tcviiofs abuse r.f            company/individual, search here:
             pcy.ver .iga rs? SO
                          Fot.rrer cf Rtcr-ff
                                                         us Ligntmg Group USLG - intellitromx Cori                         Search
             Sictst


               Ripofl Report invectgatosr


                Bogus Celebrity                        Report & Rebuttal
                Advertisements                         Respond to this                Also a victim?             Repair Your
                  FACE & Skin                          report!                                                   Reputation!
                CREAM Ripoffi                                                          FileaRecort      @
                 Don't click on                         File a Rebultal                                            Get Started       ®
                those slick Adsi
                                                      <D

             dbil v"
              Fhcny ^-d .j r.3 = *- C*3s-»,*j
                                                                                                  REBUTTALS S REPLIES
                                                                                                  n i           p 0           P Q
                                                                                                                                                                       XJ
                                                                                                                                                                              Moafl Reoort
                                1 a. it              Updates & Rebuttals
                                                                                                  Auihot        Ccnsumsr      Employee/Owner                                  INUESTIGATIS
                 Celebrity Skin Cream
                                                                                                                                                                              Real Estate Docd Fraud on Rise
                 wrinkle cream rip-off
                                                                                                                                                                              Learn haw to protect yourself
              CQvertrsemenls US Based
               and Foreign companies
               bilked consumers out of
               Hundreds of Millions of
                                                    #1 Author of original report
             dollars over the past 7 years



                 WHAT IS YOUR
                                                    Correction for Clarity
                    STORY?
               ARE YOU A VICTIM?                    AUTHOR: Cameron • (United Stales)
              FORMER EMPLOYEE’                      SUBV TTED Vi          Isnaary ~

             WE WANT TO HEAR IT1                                                                                                                                             California Real Estate Conrmlsioner
             Conlact Our Team Nov/I                 Correction Text is Underlined                                                                                            tells you what you need to know.
                  CLICK HERE

                                                    I placed an order with a S38.000 down payment in June of 2016. As                                                                              Watch Now!

                Bt Si'ii                            of January 2018,1 have still not received a single light bulb from the
                                                    order. I've also had to replace some of the bulbs i sold prior to tnai


             life!
             ModpaiBu^n^sTV Wnfico
                                                    order with bulbs from another manufacturer because USLG refuses
                                                    to ship replacements depsite recalling every bulb i sold. They've
                                                    done this to every distributor. The president of the company has not
                                                    returned a call in more than 6 months. I visited the facility In May
             TRUSTED Bos-ress
                                                    2017 in order to resolve the many issues I have with this                                            \                                     \
                                     itne'
             is oecnciitet) to lots'                manufacturer and despite me traveling 22 hours for the visit, the
             custnroer sst.sfaction The
                                                    onwner spent a massive 15 minutes talking to me They've refused
             work ftfh>c rt reflected -n
             enK£5S                                 to refund my down payment, refused to deliver on thier warranty in a
                                                    timeframe that satisfies my customers needs and have not delivered
                                  Smh
                                  Gnrr ma           new product. I know from talking to other distributors that I'm not the
                                  Byd               only one, and on top of that USLG accepted hundreds of thousands
                                  Hf’.ilth •
                                                    of dollars from dilstributors in the last 18 months in orders and
             nyRDHEALTHPRODUCTS                     dlstributon rights
             Eyticrne Fit ISO i rcsuorocq
             in .^n aOd for a freo sampYt
             of prc<1uct bill ccr-f nuc to
             charged monthly wfrm                   Respond to this report!             File a Rebuttal      ©

                                 Berger
                                 Michattl
                                  Beroer
                                   AKA
                                   CMC*.
             Sit.'tr.es froity Victoria
             Urc.cmpt'eTed ffire
             installation Victoria Texas

                                  Sharon
                                  B'ounl -
                                 Stiidsa


             Relatronsh-.ps Around Book
             Sharon C BJcurt Sharon




Document title: Ripoff Report I US Lighting Group USLG - Intellitronix Corp - Paul Spivak Complaint Review Eastlake, Ohio
Capture URL: httpsV/www.ripoffreport.com/reports/us-lighting-group-usIg-intellitronix-corp-paul-spivak/eastlake-ohio/us-lighting-group-usIg-intellitronix-corp-paul-spivak-...
Capture timestamp (UTC):Thu, 07 Jun 2018 17:58:45 GMT                                                                                                                                                     Page 3 ol 7
                      Case: 1:19-cv-00966-WHB Doc #: 30-4 Filed: 02/12/20 5 of 8. PageID #: 2247
              ■ To!al Visits since 1997: 9,006,765,087        ■ Estimated Money Consumers Saved since 1997. $15,761,838,901.68     ■ Reports filed: 2,249,253              Of*
                             Program* &           &    Consumer      VuntaJ Buvntift   tvgai       Con*um«rs Say   in Tha   Rrpotf Rapon          } Raoatr >our Raputabon Tha Right Way
                             Services           FAQs   Resources     Directory         Directory   Thank You       Media    Investigates      m                           uacy Program
                                      Bicunl -
                                      nuking


               P?ol?t:crvihip^ Abound Bco^;
               Sharpr. C Btounl     iron

               CtflWMPOfr ‘MftXl ttw

               !2_

                                      FoJ
                                      Unipp
                                      Lendtna
                                      OC
                                      Dnei
                                      /vrrova
               Sccmupcrs Ttntur



              miheniaoivo sijitf f
              ORLANDO FL 12339
              Te'cmarketinq
                                                                                                                                                        XJ
              Bp !mic CcHtston Center
              Imitf.TiicR Fraud Be<Ervn<*                                                                                                                        IfeNflReuon
              WA                                                                                                                                                 INVESTIGATES
                                                                                                                                                                Real Estate Deed Fraud on Rise
                                                                                                                                                                Learn how to protect yoursetf



                t*
              product Hornel
              fionp’ite^d Herts
              gyckevatMfmfcic
                                ••
              pgrferttT.nir rc,m ^c.im                                                                                                                                       m
                                                                                                                                                             California Real Estate Commlsloner
                                                                                                                                                                tolls you what you need to know.


                                                                                                                                                                                   Watch Now!
              Hey .Sphere
              .Tv/erlHcyr-ct-grc Ijol nivinq
              the money that i v/utVt’tci tr.tr

                                     Kevn
                                     Gregofy
                                     lafiis'
                              Ucpol'l
                              0x1 nnt
                              UuVd
             nroduct CUande Pl.wx
             AITXHI3

                                     NHjiorax
                     ^."Jr           Kann.vi
                                     Nit*
                                     K.itiHai
                                     Th*
                             Kahrtav
             Grsuo Plattnum Lcoacy
             K)hnl.vi Inxmance
             Mon^r-it omor '.‘.'orVctl fci
             him lor 16 morlhi he xlili
             ov.’es

                                     Damron
                                     Anthony
                                     Potior
                                     Chitt
                                     Ouppat
                                     DsH
             S~1 296 45 San Fr?ncsoo



                                     loncslar
                                     GUsvrx
                                  t.rpd In my
                                  ■rhor.l Iho
                                 contltion
                                 nl Ihn nai
             1 pt rr.h,v:ed 1 onded up
             h.ivrg j ruded piece d( u;nk
             gel yered that would bareV
             mn Piomtsed




Document title: Ripolf Report I US Lighting Group USLG - Intellitronix Corp - Paul Spivak Complainl Review Eastlake, Ohio
Capture URL: hltps://www.ripolfreport.com/reports/us-lighting-group-uslg-intellitronix-corp-paul-spivak/eastlake-ohio/us-lighting-group-uslg-inteilitronix-corp-paul-spivak
                                                                                                                                                                            -...
Capture timestamp (UTC):Thu, 07 Jun 2018 17:58:45 GMT
                                                                                                                                                                     Page 4 of 7
                        Case: 1:19-cv-00966-WHB Doc #: 30-4 Filed: 02/12/20 6 of 8. PageID #: 2248
             * Total Visits since 1997: 9,006,765,087              ■ Estimated Money Consumers Saved since 1997 $15,761,838,901.88   ■ Reports filed: 2,249,253
                                                                                                                                                                             Of#
                              Program* A       H#to A   Consjmnr         Vcnftvd Buvn***   Lwgai       Con*    Say   in Th«   Ripoft Ropon           , Rapa.r Your Reputation The Right Way
                              Services         FAQs     Resources        Directory         Oiiectory   Thank You     Media     Investigates     Ci

                                   con tf tton
                                   of the car
                  1 purchased I ended up
                  tlJwvQ.in/jjfdPWce nijynt
                  dri.vftfcfl tha< vve-ukt barcS
                  run Promised




                  m
                  Gm.fi Cai:*n;i-.'a
                  Calfcmtn
                                      Loud jnd
                                      Uv^
                                      Ccl^clr.-e
                                      Medial
                                      Mjfllmfll
                                     Soki
                  laced prfyUict Garden
                                          l


                                      clohi
                                      BROS




                             j-;

              GARDEN SYMPHVLAH
              CROP DECIMATION NO                                                                                                                                   MooffRenon
              REFUND l 05 Amir'cs CA

                                                                                                                                                                  Real Estate Deed Fraud on Rise
                                      Sloven                                                                                                                      loam how to protect yourwlf
                                      Anthony
                                      V.lm



              SteohanoT YohAnnoit
              National Tmasuff^ Etaosl
              Biacic Owned Slrvc v»l'';l,r>
                         'J;     n
              of payment Steve did nc:

                                     John

              .
              ►».



                        A
              Nehnatallah John N
                              in
                               n
                                                                                                                                                                  California Real Estate Commlslcner
                                                                                                                                                                  tolls you what you nood to know.


                                                                                                                                                                                      Wotch Now!



              rjchmal.iHn John

              Jf                                ;r
             FffHid VV.ntgr garden Fj
             R

                                     NYKB




             el
                                     ■ Ur.y York
                                     KlChgn
                                     ■md Bath.
                                     VERIFIED
             TRUSTED BUSINESS
             REVIEW NYKB (Now York
             Kichcn and finth'. ded.cafetl
             to customer safasfadwn
             V/th its fivc-veor

                                JhS
                                 oodsden
                  irjsasr        handy
                                 man 256-
                                 ?GT6f7n
                                Recited
             to pay hP'D^r artpr qffttmq
             drunk on the ioqMc
             Gnntdpn Alnhnma

                     ■mm             Tolai
                                     Heme
                                     Eidencfs



             REVIEW Total Heme
             Extenor; Succe^sfu!
             Because Sin*f Tmiy Cirr-o
             Ahoul IQO^f Cuslonief
             Satinet C'T -UPDATE
             T(**\

                                     The
                                     Ciedl




Document title: Ripolf Report I US Lighting Group USLG ■ Intellitronix Corp - Paul Spivak Complaint Review Easllake, Ohio
Capture URL: https://wwvv.ripoffreport.com/reports/us-lighting-group-uslg-intellitronix-corp-paul-spivak/easllake-ohio/us-lighting-group-uslg-intellitronix-corp-paul-spivak-...
Capture timestamp (UTC): Thu, 07 Jun 2018 17:58:45 GMT                                                                                                                                        Page 5 of 7
                        Case: 1:19-cv-00966-WHB Doc #: 30-4 Filed: 02/12/20 7 of 8. PageID #: 2249
                   “ Tolal Visits since 1997: 9,006,765,087          ■ Estimated Money Consumers Saved since 1997
                                                                                                                  $15,761,838,901.68        ■ Reports filed: 2,249,253
                                                                                                                                                                                    Of#
                                 Piogramt &              &    Contjmar     Vttnf«rtJ But wit   Legal       Contumen S*y     n The     R.pofl Repod          ^ Repair Your Reputation The Right Way
                                 Services              FAQs   Resources     Directory          Directory   Thunk You       Media      Investigates     co
                    Abpul 100% Customer
                    SahVact .ofi •UPDATt:
                    lasL




                   rm                    19c

                                         Rf-VL^w
                                        CrnOt
                   Pro? IQO'i money b.ici:
                   gu>v«tntee dnrjicated to tot-t!
                   cw?torrv»r mtisfaclion Thr
                   Ctcrlil Pros offer; fast
                   .•)*CKt,iD-c legal




                     Vkiw t.iore Rfif:ent
                     Featured Reports




                         In The Media                                                                                                                                  meffReoort
                                                                                                                                                                       INVESTIGATES
                                   Rincff Report                                                                                                                       Ronl Estate Deed Fraud on Rise
                                   on CBS 19                                                                                                                           Learn how to protect yourself




                             Ripoff Report
                             on CBS 19
                             Global
                      v X, I Marketing
                             ABiance

                                  Ripoff Report

                 &L              nn ABC 15 -
                                 Smart                                                                                                                               California Real Estate Commlslonor
                                 Shopper
                                                                                                                                                                     tells you vrhat you need to know.
                                 Ripoff Report -
                                 Girta Gnna
                                                                                                                                                                                           Watch Now!
                                 UH

                                 Ripoff Report



               M                 on Fo >; 11 -
                                 Car Repair




                     >Mhl«j

                        th« 5SS has cor9 to
               OOrjLm*r* fcr over
             c."i» of me Ttany          vvny Riico’T




            ws
                     gffigg jjga r.-oatod


               535. ‘.Via: wrsume'j -«*c :p
                            •row




                2CZ3 exposes tn* res 553




                                                         Report
                Do it                    ! name I                 | Consumer Resources I Sean^i i Ton Trends
                                                                                                                    | Link to Rmott Report | Customer Support for Technic
                                                                                                                                                                             al Issues
                                         I Privacv Policv I Terms of Service i General Questio
                                                                                               ns and Sucitteslions I Whv Ripoff Report vail not release
                                                                                                                                                         author information!


Document title: Ripolf Report I US Lighting Group
                                                  USLG • Intellitronix Corp - Paul Spivak Compl
                                                                                                    aint Review Eastlake. Ohio
Capture URL: httpsV/www.ripoffreport.com/repo
                                               rts/us-lighting-group-usIg-intellitronix-corp-paul
Capture timestamp (UTC):Thu, 07 Jun 2018                                                          -spivak/eastlake-ohio/us-lighling-group-usIg-inte
                                             17:58:45 GMT                                                                                           ililronix-corp-paul-spivak-...
                                                                                                                                                                       Page 6 of 7
                        Case: 1:19-cv-00966-WHB Doc #: 30-4 Filed: 02/12/20 8 of 8. PageID #: 2250
             ■ Total Visits since 1997; 9,006,765,087              ■ Estimated Money Consumers Saved since 1997 $15,761,838,901.68          ■ Reports filed. 2,249,253
                                                                                                                                                                                     Of*
                           Programs d             H«!p &   Consumar        Vented Buv-ness   Legal        Consumtrs Say    in Tha    Rtpoff Rupert           j R«tps>r Your Reputation The Right Way
                            Services              FAQs     Resources      Directory          Directory    Thunk You        Media     Investigates
                                    Cf
               Pioa 100% money back
               qu-iMntfn* drt<li.-,itrd to
                   '■                             -



               CrnrH Pro^ oinrr. f.i^l
               <ffcr<Wc teOJl



                  Vrey; t,1ore Recent
                  Featured Reports

                            [TT.      LKiiXlt-l



                        In The Media




              k:                   on CBS 19




              «                                                                                                                                                           RMfReooit
                                   Rlnhal
                                   M,urel.no
                                                                                                                                                                          INVESTIGAnS
                                   ABIance                                                                                                                               Real Estate Deed Fraud on Rise
                                                                                                                                                                         Learn how to protect yourself
                                   Ripoff Report




                                                                                                                                                                         i# €
                                   Smart
                                   Shoootr




                               nicorr Report


              ai               on Fox \ 1 •                                                                                                                              Californio Real Estate Commlsloner
                                                                                                                                                                         tolls you what you need to know.


                                                                                                                                                                                              Watch Now!
                    iee moi


                Wh.i; tnc S55 p.36 cort? !o
              cor5UT»»rs 'cf over tQO yoan; tz
            O-.P of tnp «r.3rty roasons wny Ripcf
                    Roco't wii^ c-ppifxi


              55= VVr.a* corsumers - wo to
                          •crow




               2CI0 exposes me rea 555




            »§|
                                             S»!H?f Reoort
                                             | Home |                   1 Consumer Resources | Search      [ Top Trends | Lint: to Rinoff Report     | Customer Support lor Technical Issues

                                             | Privacy Policy   | Terms ol Service | General Questions and Suggestions j Why Ripofl Report vail not release author mlormalionl

                                             | Thant: You Emailsl | Corporate Advocacy Program: How to repair your business reputation      | Ed Maoedson - Ripofl Report Pounder

                                             | Want to sue Riooff Report? | Donato to our Efforts | BadBusinessBureau com       | Media Requests | FAQ | About Us | Contact Us


           ■p^Rapsfl                         Copynght O 1997-2018. Ripoff Report. All rights reserved




Document title: Ripoff Report I US Lighting Group USLG - Intellitronix Corp - Paul Spivak Complaint Review Eastlake, Ohio
Capture URL: https://www.ripoffreport.com/reports/us-lighting-group-uslg-intellitronix-corp-paul-spivak/easllake-ohio/us-lighting-group-uslg-intellitronix-corp-paul-spivak-...
Capture timestamp (UTC): Thu. 07 Jun 2018 17:58:45 GMT
                                                                                                                                                                                                         Page 7 of 7
